Citation Nr: 0111555	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-13 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from April 1969 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application to reopen his previously denied claim for service 
connection for bilateral hearing loss for failure to submit 
new and material evidence.

The file indicates that the veteran is also claiming 
entitlement to service connection for tinnitus and chronic 
vertigo (to include Meniere's disease).  As these issues have 
not been adjudicated, they are referred to the RO for 
appropriate action.


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), became effective.  This liberalizing law is 
applicable to the veteran's appeal to reopen his previously 
denied hearing loss claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

A review of the claims folder shows that the veteran was 
provided with VA audiological examinations in March 1998 and 
September 1998.  Additionally, the report of a VA 
audiological examination, dated in December 1997, has been 
associated with the evidence.  The veteran has also 
submitted the report of a private audiological examination 
which was conducted in July 1998.  The aforementioned 
reports contain no opinions regarding whether his claimed 
hearing disability is etiologically related to his military 
service.  However, VA correspondence sent to the veteran in 
the course of this appeal does not indicate that he was ever 
advised of the pertinent changes in the law with regard to 
the VCAA.  Furthermore, he was never asked to identify all 
health care providers who may possess records supportive of 
his application to reopen his hearing loss claim, or to 
identify other evidence that would substantiate his claim, 
including alternate forms of evidence such as witness 
statements from fellow soldiers in support of his claim.  In 
view of the provisions of the recently-adopted VCAA, the 
Board finds it necessary to remand the case so that the RO 
may undertake sufficient evidentiary and procedural 
development to make it compliant with the VCAA. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his claim for service 
connection for bilateral hearing loss.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
indicated records not already associated 
with the claims file.  

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  The veteran should be requested to 
provide statements from persons who can 
corroborate the presence of pertinent 
hearing loss symptoms in and since his 
discharge from service.  He should also 
be requested to provide evidence, such as 
statements from persons who knew him 
during service, supporting his contention 
that he developed onset of chronic 
hearing loss during his period of 
military service.

4.  The veteran should be invited to 
obtain and submit a medical opinion 
supportive of reopening his hearing loss 
claim. 

5.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.

6.  Then, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
veteran's claim of service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.	



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


